Exhibit 10.1

 

AGREEMENT FOR PURCHASE AND SALE

 

      This Agreement for Purchase and Sale (the "Agreement") made this 18th day
of November, 2005 (the date on which Buyer receives a fully executed copy of
this Agreement [either an original copy or a fax copy] is hereinafter referred
to as the "Execution Date"), by and between IGI, INC., a Delaware corporation,
P. O. Box 687, Buena, New Jersey 08310(the "Seller") and BELLEVUE PROPERTIES
DEVELOPMENT GROUP, L.L.C., a New Jersey limited liability company, 219 N. White
Horse Pike, Hammonton, New Jersey 08037 (the "Buyer").

 

B A C K G R O U N D OF A G R E E M E N T

 

      1.  The Seller is the owner of real property, inclusive of improvements
located thereon, located on Lincoln Avenue in Buena Vista Township, New Jersey
known as Lots 22.02 and 23 in Block 5501 of the Buena Vista Township Tax Map.

 

      2.  Seller desires to sell and Buyer desires to buy the aforementioned
property at the price and on the terms and conditions hereinafter set forth.

 

      NOW, THEREFORE, for and in consideration of the mutual covenants and
intending to be bound hereby the parties agree as follows:

 

1.  Agreement to Sell and Purchase.  The Seller shall sell and convey and Buyer
shall purchase the real property located in the Township of Buena Vista, County
of Atlantic and State of New Jersey being Lots 22.02 and 23 in Block 5501 of the
Buena Vista Township Tax Map, inclusive of all improvements located thereon and
all fixtures and equipment now located in, upon, attached or appurtenant to any
of the improvements (collectively the "Property"). The term "Property" also
includes any and all easements, rights-of-way, riparian rights, privileges and
rights belonging to and enuring to the benefit thereof, together with all
rights, title and interest of the Seller, if any, in and to any land lying in
the beds of any street, road, avenue or water course adjoining the Property,
together with all rights, title and interest, if any, of Seller in and to strips
or gores adjoining the Property.

 

2.  Purchase Price.  Buyer shall pay Seller for the Property, the sum of One
Million Eight Hundred Twenty-five Thousand Dollars ($1,825,000.00) (the
"Purchase Price") allocated One Million Six Hundred Thousand Dollars
($1,600,000.00) for Lot 23 and Two Hundred Twenty-five Thousand Dollars
($225,000.00) allocated to Lot 22.02, as follows:

   

(a)

Fifty Thousand Dollars ($50,000.00) (the "Deposit") upon the Execution Date. The
Deposit shall be held in escrow by Landis Title (the "Escrow Agent") pending
Closing or earlier termination of this Agreement, pursuant to a separate escrow
agreement by an among Seller, Buyer and the Escrow Agent. At Closing (as defined
below) the Deposit shall be applied on account of the Purchase Price and any
interest earned thereon shall be paid or credited to the Buyer. In the event
that Closing is not held hereunder, then upon termination of this Agreement,
Escrow Agent shall pay the Deposit, together with any interest earned thereon,
to the party entitled thereto pursuant to this Agreement and in the event of a
dispute between the parties, the Escrow Agent is hereby authorized to deposit
such fund into Court or hold the same pending resolution of the dispute.

       

(b)

The balance of the Purchase Price at Closing by wire transfer, to Seller's
order.



<PAGE>  1

3.

Condition of Property.

       

(a)

Except as specifically set forth to the contrary in this Agreement or in the
instruments delivered by Seller at Closing, Seller makes no representation or
warranty, express or implied, with respect to (i) the past, present or future
physical (including, without limitation, environmental) condition of the
Property, (ii) the present or permissible uses of the Property, (iii) the income
or expenses of the Property, (iv) the compliance of the Property its operation
or occupancy, with any legal requirements (including, without limitation,
environmental laws), (v) the presence or absence of any hazardous substances
(hereinafter defined) on, in, above or about the Property, or (vi) any other
matters concerning the condition (including, without limitation, environmental
condition) of the Property, its state of repair, title or any other matter
concerning the Property, its ownership, operation, development, finances,
construction, income, expenses, compliance with law or occupancy. Purchaser will
accept the Property and its use "as-is", "where-is", and "with all faults" as of
the date of Closing, including, without limitation, the existence of any
hazardous substances on the Property. Except as expressly provided in this
Agreement and the instruments delivered by Seller at Closing, and to the maximum
extent permissible by law, Purchaser irrevocably waives any representations or
warranties implied by law, including, without limitation, any representations or
warranties as to merchantability, title, marketability of title, fitness,
quantity, quality or suitability. Purchaser hereby acknowledges and agrees that
except as may otherwise be provided by the express terms of this Agreement,
Seller has no obligation whatsoever to undertake any repairs, alterations,
remediation or other work of any kind with respect to any portion of the
Property. Except as expressly provided in this Agreement, Purchaser waives any
right it now or in the future may have to avoid the conveyance of the Property
by Seller to Purchaser as contemplated by this Agreement.

       

(b)

Except in the event of an intentional misrepresentation by Seller under Section
5, Purchaser further agrees that Purchaser, for itself and any successors and
assigns of Purchaser (including, without limitation, any assignee), waives its
right to recover from, and forever releases and discharges, and covenants not to
bring or implead, cross-claim, counterclaim or otherwise interpose any action,
claim or lawsuit against Seller, Seller's affiliates or their respective
officers, directors, employees, agents, shareholders, partners, members,
consultants or advisors and their respective heirs, successors, personal
representatives and assigns with respect to any and all claims, whether direct
or indirect, known or unknown, foreseen or unforeseen, that may arise on account
of or in any way be connected with the Property including, without limitation,
the physical and environmental condition of the Property or any law or
regulation applicable thereto, including, without limitation, any claim or
matter relating to the existence of any under-ground or above-ground storage
tanks, or the registration or lack of registration thereof, or the use,
presence, discharge or release of hazardous substances on, under, in, above or
about the Property (including, without limitation, any and all claims under any
Environmental Law or any other federal, state or local statute or regulation, or
any federal or state common law, whether now existing or applicable or
hereinafter enacted or applicable, providing for or permitting any right of
recovery for any environmental matter or condition).

       

(c)

Prior to the Closing, Seller shall be obligated to maintain the Property in its
condition as of the expiration of the Due Diligence Period (hereinafter defined)
(reasonable wear and tear and damage by the elements excluded); provided,
however, anything in this Agreement to the contrary notwithstanding, in no event
shall Seller have any obligation

<PAGE>  2

   

to incur any expenses, costs, liabilities or obligations to alter, repair,
change or improve the Property or any part thereof (except as expressly provided
in this Agreement), and the omission or refusal of Seller to incur any such
expense, cost, liability or obligation shall not be a default by Seller under
this Agreement, nor shall Buyer have any rights or remedies as a result thereof.

     

4.

Due Diligence.

       

(a)

Buyer shall have a period of thirty (30) days subsequent to the Execution Date
(the "Due Diligence Period") to undertake such investigatory activities as Buyer
deems appropriate. During the Due Diligence Period, Buyer's investigatory
activities may include but are not limited to obtaining a title search, Phase I
environmental audit (Phase II audit if necessary), review of zoning with respect
to the Property and an inspection of the Property. In order to conduct these
investigatory activities, Seller grants to Buyer and its authorized agents and
representatives the right to enter upon the Property at all reasonable times
during normal business hours (and in the presence of a representative of Seller
for any inspection of the building on Lot 23 [and Seller shall cooperate with
Buyer to reasonably accommodate any inspection of such building by Buyer]) to
inspect the Property and to conduct reasonable necessary investigations as Buyer
deems necessary. Buyer shall bear the total cost of all inspections and tests.

       

(b)

In conducting any inspections, investigations or tests of the Property, Buyer
and its agents and representatives shall not unreasonably disturb or interfere
with Seller's use of the Property; not damage any part of the Property; not
permit any liens to attach to the Property; and fully restore the Property to as
close a condition as feasible to what it was before any such inspections or
tests were undertaken.

       

(c)

Buyer shall save, defend, indemnify and hold Seller absolutely harmless from and
against any and all claims, demands, causes of action, judgments, liabilities,
damages, injuries and losses which Seller may incur as a result of any entry
onto or activity at the Property by Buyer or its agents or representatives. This
provision shall survive the Closing or termination of this Agreement.

       

(d)

At any time prior to the expiration of the Due Diligence Period, Buyer shall
have the right, upon written notice to the Seller, delivered to Seller prior to
the end of the Due Diligence Period, to terminate the Agreement for any reason.
If the Buyer so terminates the Agreement the Deposit shall be refunded to the
Buyer and thereafter neither the Seller nor the Buyer shall have any further
rights or obligations hereunder, except for such obligations of Buyer set forth
in this Agreement to survive the termination hereof. If Buyer does not deliver
to Seller written notice of termination prior to the end of the Due Diligence
Period (which date is a TIME OF ESSENCE date), Buyer shall be deemed to have
waived it right to terminate pursuant to this Section 4(d).

       

(e)

Simultaneously with the execution of this Agreement the Seller shall deliver to
the Buyer (without warranty or representation by, or recourse to, Seller), to
the extent in the Seller's possession, copies of all environmental reports for
the Property and any commitments for title insurance, title policies or surveys
with respect to the Property.

       

(f)

Prior to any entry onto the Property, Buyer shall provide to Seller evidence of
commercial general liability insurance coverage (pursuant to which Seller is
named an insured party) in an amount not less than $1,000,000.00 combined single
limit for

<PAGE>  3

   

personal injury and property damage and otherwise in form and substance and with
an insurer or insurers reasonably acceptable to Seller.

       

(g)

Buyer, at its expense, shall provide to Seller copies of all due diligence
reports received by Buyer with respect to the physical condition or
characteristics of the Property within five (5) days after receipt thereof by
Buyer.

       

(h)

Anything in this Agreement to the contrary notwithstanding, in no event shall
Buyer incur any liability, obligation or commitment binding upon Seller, or
binding upon the Property prior to the Closing, or binding upon the Property if
the Closing shall not occur as a result of the termination of this Agreement,
including, without limitation, in connection with any governmental approvals
concerning the Property Buyer may seek to obtain, or otherwise (and by way of
example and not limitation, Buyer shall not prior to the Closing apply or
otherwise seek to change the zoning classification of the Property without the
written consent of Seller, which consent may be withheld by Seller in its sole
and absolute discretion). Buyer agrees to indemnify, defend and hold Seller
harmless from any and all liabilities, claims, damages, losses or expenses
(including, without limitation, reasonable attorney's fees and expenses) which
may be incurred by Seller as a result of any actions by Buyer, or its
representatives, agents or employees in connection with any breach by Buyer of
the provisions of this subsection; and the provision of this sentence shall
survive the Closing or termination of this Agreement.

 

5.  Representations and Warranties of Seller.  To induce Buyer to enter into
this Agreement and to complete Closing, Seller makes the following
representations and warranties to Buyer, which representations and warranties
are true and correct in all material respects as of the date of this Agreement
and shall be true and correct in all material respects at and as of the Closing
date as though such representations and warranties were made both at and as of
the date of this Agreement and at and as of the Closing date (and if a
representation is not true and correct in all material respects at Closing,
Buyer as its sole remedies may (1) terminate this Agreement and receive the
return of the Deposit (and if Buyer shall so terminate this Agreement because a
representation and warranty by Seller contained in this Section 5 was willfully
false when made, Seller shall also reimburse Buyer for out-of-pocket third party
costs incurred by Buyer during the Due Diligence Period up to, but not to
exceed, $7,500.00 in the aggregate), in which case neither Buyer nor Seller
shall have any further rights hereunder except for such obligations of Buyer set
forth herein to survive the termination of this Agreement, or (2) proceed to
Closing in which case Buyer shall be deemed to have waived such matter the
untruth or incorrectness of which it had knowledge):

   

(a)

As to the Property:

     

(1)

Seller has received no notice from any governmental authority having
jurisdiction over the Property requiring or calling attention to the need for
any work, repairs, construction, alterations or installations on or in
connection with the Property because of uncorrected violations of any applicable
building, safety or fire ordinances, which have not been corrected.

     

(2)

There are no judgments, orders or decrees of any kind against the Seller unpaid
or unsatisfied of record or any legal action, suit or other legal or
administrative proceeding pending or, to the actual knowledge of Seller,
threatened or reasonably anticipated which could be filed before any court or
administrative agency, relating to the Property or which would in any manner
affect the ability of the Seller to

<PAGE>  4

     

perform its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement.

           

(3)

Seller has no written notice or actual knowledge of any pending or threatened
condemnation of any portion of the Property.

           

(4)

Seller has not granted any party any option to purchase or right of first
refusal, or entered into any conditional sales agreements, whether oral or
written, which affect any portion or all of the Property.

           

(5)

Seller has not received any notice, citation, summons, directive, order or other
communication from any governmental or quasi-governmental authority or agency or
any other person concerning the presence, generation, treatment, storage,
transportation, transfer, disposal, release or other handling of any hazardous
substances in violation of law within, on, from, related to or affecting the
Property. Seller states to its knowledge that it is not aware of the presence of
any hazardous substances on the Property in violation of law. The term hazardous
substance means a substance, element or compound defined as a hazardous
substance in either the New Jersey Industrial Site Recovery Act or the Federal
Comprehensive Environmental Response Compensation and Liability Act.

           

(6)

Seller has not received any notice of a proposed increase in the assessed
valuation of the Property for calendar year 2006. There is no pending proceeding
for the reduction of the assessed valuation of all or any portion of the
Property.

           

(7)

To Seller's knowledge there are no underground storage tanks present at the
Property, nor have any been removed from the Property during the period of
Seller's ownership or, to Seller's knowledge, prior to Seller's ownership.

         

(b)

As to Seller:

           

(1)

The execution and delivery of this Agreement and the performance by Seller of
its obligations hereunder have been duly authorized and will not conflict with
or result in a breach of any of the terms, conditions or provisions of any
agreement to which Seller is a party, and will not conflict with or result in a
breach of any law, regulation or order or any agreement or instrument to which
Seller is a party or by which Seller is bound or the Property is subject; and
this Agreement and the documents to be delivered by Seller pursuant to this
Agreement will each constitute the legal, valid and binding obligations of
Seller, enforceable in accordance with their respective terms, covenants and
conditions; and there are no claims, defenses or offsets to the validity or
enforceability against Seller, of this Agreement and the documents to be
delivered pursuant hereto.

           

(2)

There has not been filed by or against Seller a petition of bankruptcy or
insolvency proceedings or for reorganization or for the appointment of a
receiver or trustee under the state or federal law, nor has Seller made an
assignment for the benefit of creditors or filed a petition for an arrangement
or entered into an arrangement with creditors which petition, proceedings,
assignment or arrangement was not dismissed by final, unappealable Order of the
Court or body having jurisdiction over the matter, and Seller is not insolvent
nor has Seller admitted in writing the inability to pay its debts as they become
due.

<PAGE>  5

 

Notwithstanding any contrary presumption at law, the representations and
warranties contained in this Agreement made by the Seller shall survive Closing
for a period of one (1) year and thereafter shall be merged into the Closing and
be of no further force and effect. Notwithstanding the foregoing representations
and warranties, if Purchaser has knowledge that any representation is untrue or
any warranty has not been complied with by Seller, and Purchaser proceeds to
Closing, then Purchaser shall be deemed to have waived its right to assert any
claim or action against Seller for the breach of such representation and
warranty.

     

Any representations and warranties of Seller made in this Section 5 to the
"knowledge" of Seller or similar standard shall mean only the actual knowledge
of Frank Gerardi and Carlene Lloyd, and not of any other person or entity, and
shall be without obligation to make any legal or factual investigation or
inquiry or exercise of due diligence.

   

6.  Closing.  The closing ("Closing") shall occur on the date which is sixty
(60) days after the Execution Date (the "Closing Date"), subject to the right of
(a) the Buyer to accelerate the date of Closing Date on at least five (5) days
advance notice to the Seller, and (b) Seller to extend the Closing Date as
provided in Section 25. If Buyer fails to attend the Closing or otherwise
consummate the Closing on such Closing Date (as the same may be accelerated by
Buyer or extended by Seller as aforesaid) for any reason other than a default by
Seller, Seller may by written notice to Buyer make a TIME OF ESSENCE Closing
Date which is not less than four (4) calendar days after the date of delivery of
Seller's notice to Buyer (however if such fourth (4th) calendar day after
delivery of Seller's notice to Buyer is not a business day [as defined ins
Section 12], the Closing Date shall be the first (1st) business day after such
fourth (4th) calendar day). The Closing shall occur at 219 N. White Horse Pike,
Hammonton, New Jersey, or such other location as may be agreed upon by Seller
and Buyer. At Closing possession of the Property shall be delivered by the
Seller to the Buyer, but subject to the terms of the Lease which is attached
hereto as Exhibit "A" to be executed at Closing by the Seller, as Tenant, and
the Buyer, as Landlord.

 

7.  Financing. The Buyer's obligation to purchase the Property is contingent
upon the Buyer securing, during the Due Diligence Period, a firm loan commitment
for a loan in an amount not less than One Million Four Hundred Sixty Thousand
Dollars ($1,460,000.00) on such terms and conditions as are solely acceptable to
the Buyer (the "Commitment"). If the Buyer does not secure the aforementioned
Commitment, the Buyer may, by written notice to the Seller, delivered to Seller
within the aforementioned Due Diligence Period, elect to terminate the
Agreement. If Buyer so elects, the Deposit shall be refunded to the Buyer and
thereafter neither the Seller nor the Buyer shall have any further rights or
obligations hereunder, except for such obligations of Buyer set forth herein to
survive the termination of this Agreement. If Buyer does not deliver to Seller
written notice of termination prior to the end of the Due Diligence Period
(which date is a TIME OF THE ESSENCE date), Buyer shall be deemed to have waived
its right to terminate pursuant to this Section 7.

 

8.

Evidence and Condition of Title.

   

(a)

Buyer shall accept title to the Property subject to all "Permitted Exceptions."
Buyer, at its expense, may obtain a title insurance commitment reporting on the
condition of title to the Property, together with copies of all items shown as
exceptions to such title (collectively, the "Title Report"), and a survey of the
Property. Buyer shall deliver to Seller notice (the "Notice of Title
Objections") of all liens, encumbrances, title objections, financing statements,
covenants, easements, restrictions, agreements, matters and things of fact or
record affecting title to the Property as shown on the

<PAGE>  6

   

Title Report or Survey, other than any of the Permitted Exceptions set forth on
Schedule A annexed hereto, to which Buyer objects (the "Title Objections"), on
or before the date (the "Title Date") which is the earlier of (i) seven (7) days
after the receipt by Buyer of both the Title Report and Survey and (ii)
twenty-one (21) days after the Execution Date; provided, however, in the event
Buyer fails to deliver to Seller the Notice of Title Objections on or before the
Title Date as provided above, Buyer's right to provide notice of Title
Objections shall be waived by Buyer and such Title Objections shall be
considered waived and accepted by Buyer and shall also constitute Permitted
Exceptions hereunder. Seller shall, within seven (7) days after it receives
Buyer's Notice of Title Objections, give notice to Buyer whether or not Seller
shall cure (which cure may, at the option of Seller, be by means of affirmative
insurance or endorsement from the Title Company, in form and substance
reasonably satisfactory to Buyer, insuring over and providing that any liens,
encumbrances, covenants, easements or other matters which are not Permitted
Exceptions shall not be collected out of, or enforced against, Buyer or the
Property) any or all Title Objections (and if Seller fails to give such notice
Seller shall be deemed to have elected not to cure); and if Seller, in its sole
discretion, elects not to cure (or is deemed to have elected not to cure) any
one (1) or more Title Objections, Buyer, as its sole remedies (to be exercised
by written notice to Seller within five (5) days after the earlier of (1)
receipt by Buyer of Seller's notice and (2) the due date of Seller's notice),
may either (a) terminate this Agreement, whereupon the Deposit previously paid
to Escrow Agent shall immediately be returned to Buyer and this Agreement shall
be null and void, each party having no further obligation to the other except
for Buyer's and Seller's obligations which are set forth herein to survive the
termination of this Agreement, or (b) purchase the Property subject to such
Title Objections (which shall be deemed Permitted Exceptions), in which case
this Agreement shall remain in full force and effect, subject to satisfaction of
all of the other terms and conditions hereof, and the parties shall proceed to
Closing hereunder without reduction in the Purchase Price or other obligation on
the part of Seller by reason of such Title Objections (and if Buyer fails to
deliver the aforesaid notice within such five (5) day period Buyer shall be
deemed to have elected the option set forth in clause (b)).

       

(b)

Anything in this Agreement to the contrary notwithstanding, Seller shall not
have any obligation to clear any Title Objection or other encumbrance upon or
defect in title to the Property except as provided in Section 8(a); provided,
however, Seller shall be obligated to expend monies (a) to discharge any
mortgage placed on the Property by Seller, and (b) to satisfy or discharge
(including, without limitation, by indemnification or bonding over) any judgment
or other monetary lien against Seller and encumbering the Property which may be
satisfied or discharged by the payment of a liquidated sum not to exceed, in the
aggregate for all such judgments and monetary liens, $250,000.00 (and if Seller
fails to satisfy any liens exceeding in the aggregate $250,000.00, the Buyer may
terminate this Agreement, receive the return of the Deposit, and Seller shall
reimburse Buyer for out-of-pocket third party costs incurred by Buyer up to, but
not in excess of, $7,500.00 in the aggregate).

     

9.

Delivery of Documents.

  At Closing Seller shall deliver to Buyer:

<PAGE>  7

 

(a)

A Bargain and Sale Deed With Covenants Against Grantor's Acts (the "Deed") duly
executed and acknowledged by Seller and in proper form for recording;

       

(b)

Such Affidavit of Title as the Buyer's title company shall reasonably require;

       

(c)

The original of all certificates of occupancy, licenses, permits, authorizations
and approvals required by law, or issued by governmental authorities having
jurisdiction over the Property, presently in Seller's possession;

       

(d)

The Lease attached hereto as Exhibit "A", executed by the Seller; and

       

(e)

Any other documents required by this Agreement or reasonably required by the
Buyer's title company, provided such additional documents do not expand Seller's
liability beyond the liability of Seller set forth in this Agreement and do not
diminish any rights or remedies of Seller.

     

In addition to payment of the Purchase Price, Buyer shall execute and deliver to
Seller at Closing:

   

(a)

The Lease.

       

(b)

Such additional documents as Seller shall reasonably require, provided that such
additional documents do not expand Buyer's liability beyond the liability of
Buyer described in or under this Agreement, and do not diminish Buyer's rights
and remedies.

     

10.  Risk of Loss.  The Seller shall maintain in effect until the date of
Closing, insurance policies with respect to the Property, consistent with those
maintained as of the Execution Date. In the event of damage to the building on
Lot 23 by fire or other casualty insured under such policies, Seller shall
promptly notify Buyer and this Agreement shall not be affected thereby provided
the cost of repairing such damage shall not exceed Seventy Five Thousand Dollars
($75,000.00). If, however, damage by fire or other casualties shall exceed
Seventy Five Thousand Dollars ($75,000.00), or if the damage is not fully
covered by such policies and Seller does not agree to pay Buyer at Closing the
cost of repairing the uncovered damage, Buyer shall have the right and option to
cancel and terminate this Agreement by giving written notice to Seller. Seller
shall also have the right to terminate this Agreement if, as Tenant, it would be
entitled to terminate the Lease under Article Seventeen of the Lease. If Buyer
or Seller shall terminate this Agreement as aforesaid, this Agreement shall be
null and void and the parties shall have no further rights, duties or
obligations to each other hereunder except the obligation to effect a return of
the Deposit to the Buyer and such obligations of Buyer set forth herein to
survive the termination of this Agreement. If, in the event of a casualty, this
Agreement is not terminated, Seller shall be entitled to receive all monies
receivable from the insurance company or companies which wrote such policies in
order to restore the building as provided in Article Seventeen of the Lease.

 

11.  Condemnation.  In the event that all or a part of Lot 22.02 is taken by
condemnation or eminent domain proceedings between the date of this Agreement
and Closing, Buyer may cancel this Agreement, if in Buyer's sole reasonable
opinion the part of Lot 22.02 so taken is material to Buyer's intended use of
the Property, or take title subject to such condemnation or taking and receive
the proceeds thereof, Seller assigning all of its right to unpaid proceeds to
Buyer at Closing (subject to Article Sixteen of the Lease). In the event that
all or a part of Lot 23 is taken by condemnation or eminent domain proceedings
between the date of this Agreement and Closing, Seller may cancel this
Agreement; and if

<PAGE>  8

this Agreement is not terminated by Seller, Buyer shall take title subject to
such condemnation and Seller shall lease Lot 23 pursuant to the Lease (but
subject to the obligation of Buyer, as Landlord, to restore the "Premises" under
Article Sixteen of the Lease). Each party shall notify the other party of its
election not more than 15 days after written notice from Seller of the
occurrence of the condemnation or taking and the extent thereof. If either party
shall elect to cancel this Agreement, then this Agreement shall be null and void
and Buyer shall be entitled to a return of its Deposit and the parties
thereafter shall have no further rights, duties or obligations to one another.

 

12.  Notices.  Except as otherwise provided, all notices to be given by either
party to the other shall be in writing and delivered personally or sent by
registered or certified mail, return receipt requested, or overnight commercial
carrier, or by telephone facsimile to the parties as provided for below:

     

(a)

If to Buyer:

Bellevue Properties Development Group, L.L.C.

     

219 N. White Horse Pike

     

Hammonton, New Jersey 08037

     

Fax: (609) 561-8159

           

With a copy to:

Charles Gemmel, Esquire

     

P. O. Box 296

     

Linwood, NJ 08221

     

Fax: (609) 927-3278

           

If to Seller:

IGI, Inc.

     

105 Lincoln Avenue

     

Buena, NJ 08310-0687

     

Attention: Frank Gerardi

     

Fax: (856) 697-2259

           

With a copy to:

St. John & Wayne, L.L.C.

     

Two Penn Plaza East

     

Newark, New Jersey 07105

     

Attention: David C. Freinberg, Esq.

     

Fax: (973) 491-3405

       

All notices shall be deemed to have been given on the date hand-delivered; three
days after mailed by certified mail; the next business day after the date of
delivery to a commercial carrier for delivery the following date; or the date
telecopied if electronic confirmation of delivery is obtained before 5 p.m. on a
business day (and if the confirmation not so obtained by 5 p.m., then it shall
be deemed delivered on the next business day). For purposes of this Agreement,
"business day" shall mean Monday, Tuesday, Wednesday, Thursday and Friday,
except for such days on which commercial banks doing business in the State of
Jersey are required to be closed for the transaction of business.

 

13.  Binding Effect.  This Agreement shall inure to the benefit and be binding
upon the parties and their respective legal representatives. This Agreement
contains the final and entire agreement between the parties with respect to the
subject matter hereof. The parties shall not be bound by any terms, conditions,
statements, warranties or representations, oral or written, not herein
contained. This Agreement may not be changed orally but only by an instrument in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

<PAGE>  9

14.  Counterparts and Construction.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
deemed drafted by both parties and their counsel and shall not be construed
against either party as the drafter.

 

15.  Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New Jersey.

 

16.  Apportionment.  Real estate taxes, assessments (general and special),
public improvement liens and water and sewer charges upon the Property
(collectively, "Assessments") for the year of Closing shall be prorated and
adjusted as of 11:59 p.m. Eastern Time on the date preceding the date of
Closing. If the amount of such Assessments is not known at the time of Closing,
or if any part of the Property is not assessed as a separate tax parcel at the
time of Closing, then to the extent not known the proration initially shall be
based upon the final bills covering the Property for the immediately preceding
fiscal year for such charge. If the actual charges for such items for the year
of Closing are more or less than the charges for the preceding year, Seller and
Purchaser shall adjust the proration of such items and Seller or Buyer, as the
case may be, shall pay to the other any amount required as a result of such
adjustment. Assessments for the year in which the Closing occurs or subsequent
or prior years due to change in land usage or ownership, or any governmental
approvals obtained by Buyer with respect to the Property, which are due or
payable in any tax year prior to, during or after the year in which the Closing
occurs even if assessed prior to the Closing Date, shall be assumed by Buyer.

 

17.  Closing Costs.  The Seller will pay the cost of preparing the Deed, the
real estate transfer fee, the costs to discharge any mortgages or other
encumbrances against the Property and one-half of the settlement fee charged by
the Escrow Agent. All other closing costs (including, without limitation, the
cost of any title insurance commitment, title insurance policy and survey and
the "mansion tax", if any) shall be the Buyer's sole responsibility.

 

18.  Brokers.  Seller and Buyer each represent and warrant to the other that it
has engaged no broker or finder in connection with this transaction other than
Colliers L & A and Vanguard Property Group, Inc. Seller and Buyer agree to
indemnify, save harmless and defend the other from and against all claims,
losses, liabilities and expenses, including reasonable attorneys' fees, through
any and all appeals, arising out of any claim made by any other broker, finder
or other intermediary who claims to have been engaged by such party in
connection with the transaction contemplated by this Agreement. At Closing the
Seller shall pay a commission of Sixty-four Thousand Dollars ($64,000.00) to
Colliers L & A with Colliers L & A paying Nine Thousand Dollars ($9,000.00) of
said commission to Vanguard Property Group, Inc. for the latter's services.

 

19.  Default by Seller.  If Seller shall default (other than an insignificant or
immaterial default) in the performance of its obligations hereunder in
accordance with the terms hereof and Buyer shall not have defaulted hereunder,
Buyer may, following receipt by Seller of notice from Purchaser stating that
Seller is in default hereunder, unless Seller shall have cured such default
within ten (10) days after receipt of the default notice, as its sole remedies,
avail itself of either (i) the right to terminate this Agreement and receive the
prompt return of the Deposit; or (ii) the remedy of specific performance; it
being understood Buyer shall not be entitled to avail itself of any remedy at
law or equity to recover monetary damages from Seller arising from a default by
Seller. This Section 19 sets forth remedies for failure to close and is not
intended to apply to remedies Buyer may have with respect to Seller's

<PAGE>  10

obligations (i) which survive Closing or termination of this Agreement, or (ii)
which are set forth in any instruments or documents executed and delivered by
Seller at Closing.

 

20.  Default by Buyer.  In the event that (a) Buyer shall fail to close on the
Closing Date set forth in Section 6, or (b) Buyer shall otherwise be in default
under the terms of this Agreement and in the case of this clause (b) only Buyer
shall fail to cure the default within ten (10) days after receipt of written
notice of default from Seller (it being understood that Buyer shall not have a
ten (10)-day cure period for failing to close on the Closing Date as provided in
Section 6, and instead Buyer shall be deemed in default hereunder without notice
and opportunity to cure if Buyer shall fail to close within the time provided in
Section 6) Seller may terminate this Agreement, in which event the Deposit shall
be paid to the Seller, as and for Seller's liquidated damages, and neither party
shall have any further right or remedy against the other. It is acknowledged
between the parties hereto that in the event of Buyer's default as aforesaid,
damages which Seller would sustain would be speculative and difficult to
ascertain and that the retention of the Deposit represents the parties' best
estimate of the damages which would be sustained by Seller in the event of
Buyer's default hereunder. This Section 20 sets forth remedies for failure to
close and is not intended to apply to remedies Seller may have with respect to
Buyer's obligation (i) which survive Closing or termination of this Agreement,
or (ii) which are set forth in any instruments or documents executed and
delivered by Buyer at Closing.

 

21.  Exclusivity.  In consideration of the efforts and expenses that will be
required by the Buyer during the Due Diligence Period, the Seller agrees that it
will not either directly or indirectly offer to sell or solicit any offers to
purchase or negotiate for the sale or disposition of the Property while this
Agreement is in effect.

 

22.  Assignment.  Buyer shall have the right and privilege to assign this
Agreement and all of Buyer's rights, but not obligations, hereunder to any
person or entity, or the Buyer may appoint a nominee to receive title to the
Property at Closing, all with the Seller's consent, not to be unreasonably
withheld. Seller shall convey title to the Property to any such permitted
assignee or nominee. In addition to the foregoing, (i) Buyer shall give Seller
written notice of the assignment within two (2) business days after the
effective date of the assignment (but in any event prior to Closing), (ii) the
assignee shall agree in writing (by instrument in form and substance reasonably
acceptable to Seller) to assume all obligations of Buyer hereunder, and an
executed original of said instrument shall be delivered to Seller within two (2)
business days after to the effective date of the assignment (but in any event
prior to Closing), (iii) the original signatory to this Agreement as "Buyer",
and all parties that shall become the "Buyer" under this Agreement, shall remain
jointly and severally liable with such assignee for all obligations of "Buyer"
under this Agreement, and (iv) the assignment includes an assignment to the
assignee of Buyer's interest in the Deposit.

 

23.  Tax Deferred Exchange.  The Seller and/or the Buyer may, at its option and
expense, treat this sale or acquisition as part of a tax deferred exchange
pursuant to [SECTION]1031 of the Internal Revenue Code (the "Code"). Each party
agrees to cooperate with the other to enable the other to receive said tax
deferred treatment by executing the appropriate documentation as may be
necessary, provided that all costs in connection with Seller's treatment of the
tax deferred exchange will be paid by Seller and all costs incurred by the Buyer
to treat the transaction as a tax deferred exchange will be paid by the Buyer.
In addition to the foregoing: (a) the Closing shall not be delayed or affected
by reason of the exchange nor shall the consummation or accomplishment of the
exchange be a condition precedent or condition subsequent to the exchanging
party's obligations under this Agreement; (b) the exchanging party shall effect
the exchange through an assignment of this Agreement, or its

<PAGE>  11



rights under this Agreement, to a qualified intermediary as and to the extent
required under the Code; (c) the other party (the "non exchanging party") shall
not be required to take an assignment of the purchase agreement for the
relinquished property or be required to acquire or hold title to any real
property for purposes of consummating the exchange; (d) exchanging party shall
pay any additional costs that would not otherwise have been incurred by the
parties had the exchanging party not consummated its purchase or sale, as the
case may be, through the exchange; (e) the non-exchanging party shall not incur
any expense, loss, liability or obligation as a result of or in connection with
the exchange; and (f) the exchanging party shall indemnify, defend and hold the
non-exchanging party harmless from and against any and all claims, costs,
expenses, liabilities, losses and obligations which the non-exchanging party may
suffer or incur which would not otherwise have been suffered or incurred if the
purchase had not been consummated through the exchange (and this obligation of
the exchanging party shall survive the Closing or termination of this
Agreement). The non-exchanging party shall not by this Agreement or acquiescence
to the exchange have its rights under this Agreement affected or diminished in
any manner or be responsible for compliance with or be deemed to have warranted
to the exchanging party that the exchange in fact complies with Section 1031 of
the Code.

 

24.  Confidentiality.  (a) Buyer shall not disclose, directly or indirectly, any
information of a proprietary nature obtained in connection with this Agreement
and the transaction contemplated hereby (including, without limitation, the
results of any inspections or investigations conducted by Buyer), and in
addition to and not in limitation of the foregoing, Buyer will keep confidential
any information or data received or discovered in its inspections regarding the
Property or at any other time prior to the Closing. Notwithstanding the
foregoing, Buyer may disclose such information or data: (i) to its attorneys,
lenders, investors or consultants (collectively, the "Confidentiality Parties"),
to extent reasonably necessary in connection with Buyer's evaluation and
effectuation of the transaction contemplated in this Agreement, provided that
Buyer shall make reasonable efforts to require all of the Confidentiality
Parties to hold and keep such information and data confidential, and upon
Seller's request, shall require any of the Confidentiality Parties to enter into
an agreement by and between any such party and Seller, agreeing to hold and keep
such information and data confidential; and (ii) if (and then only to the extent
that) any such disclosure is required by law or court order (and promptly upon
receiving such an order, or any notice that disclosure is required by law, Buyer
shall provide a copy thereof to Seller), then prior to making any such required
disclosure, Buyer shall provide to Seller not less than five (5) business days
written notice (or, if shorter, such advance notice as may be possible
concerning a court-ordered disclosure on less than five (5) days prior notice to
Buyer), and in any such events Seller, at its sole discretion, shall have the
right to challenge and contest (by legal action or otherwise) such required
disclosure, and Buyer, at no expense to it, fully and freely shall cooperate
with Seller in making such contest and attempting to keep such information and
data confidential. Failure of omission by Seller to contest or challenge shall
not be a waiver by Seller of the provisions of this Section.

   

(b)

In addition to the foregoing, Buyer shall not issue any press release or
otherwise make any public announcement regarding this Agreement or the
transaction contemplated hereby prior to the date which is thirty (30) days
after the Closing Date. Any press release by Buyer regarding Lot 23 shall be
limited to disclosing that Buyer has acquired Lot 23 and is leasing same back to
Seller.

       

(c)

The provisions of this Section 24 shall survive the Closing or termination of
this Agreement for any reason. Notwithstanding the foregoing, if the Closing
shall

<PAGE>  12

   

occur, the provisions of Section 24(a) as to Lot 22.02 only shall not survive
the Closing.

     

25.  ISRA.  As a condition precedent to Seller's obligation to sell the Property
and Buyer's obligation to purchase the Property pursuant to this Agreement,
Seller shall have received from the New Jersey Department of Environmental
Protection or its successor ("NJDEP"), on or before the Closing Date, either
(a), (b) or (c) ("ISRA Clearance"): (a) a non-applicability letter; (b) a de
minimis quantity exemption; or (c) approval of Seller's negative declaration;
for which Seller shall promptly apply pursuant to the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6 et seq., ("ISRA"). Seller shall not be obligated to spend
in excess of $20,000.00 in the aggregate (the "Cap") to obtain ISRA Clearance.
If ISRA Clearance is not obtained by the originally scheduled Closing Date set
forth in Section 6, the Closing Date shall be extended for up to an additional
forty-five (45) days (the "Extension Period") during which the Seller shall
continue its efforts to achieve ISRA Clearance. If (i) Seller has not obtained
ISRA Clearance on or before the expiration of the Extension Period, or (ii) at
any time Seller determines the cost of compliance with the provisions of this
paragraph, including without limitation the cost of any sampling, analysis and
professional fees, shall exceed the sum of $20,000.00 or be reasonably expected
to exceed the Cap evidenced by an estimate of Seller's professional consultants,
and neither Seller nor Buyer agrees in writing to pay all costs of ISRA
Clearance in excess of the Cap, then either Buyer or Seller shall have the right
to terminate this Agreement on written notice to the other party, in which event
neither party shall be under any further obligation to the other, except as set
forth in this Agreement to survive the termination hereof, and the Deposit shall
be refunded to Buyer. If Seller obtains ISRA Clearance during the Extension
Period, the Closing Date shall be the date which is five (5) business days after
Seller obtains ISRA Clearance, it being understood that if such ISRA Clearance
is obtained within the last five (5) business days before the end of the
Extension Period, the Extension Period shall be extended to the date which is
five (5) business days after Seller obtains ISRA Clearance and the Closing Date
shall be such extended date. Seller shall keep Buyer apprised of Seller's
efforts to obtain ISRA Clearance, and Seller shall provide to Buyer copies of
applications and other submissions made to the NJDEP to obtain ISRA Clearance.

<PAGE>  13

      IN WITNESS WHEREOF the parties hereto have executed this Agreement
effective as of the day and year first above written.

 

Witnessed by:

IGI, INC.

 

(Seller)

       

/s/Tracy Luciano

 

By:

/s/ Carlene A. Lloyd



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

Name: Tracy Luciano

Name: Carlene A. Lloyd

Title: Director of Marketing

Title: VP of Finance

         

BELLEVUE PROPERTIES

 

DEVELOPMENT GROUP, L.L.C.

 

(Seller)

   

/s/ Mary E. Strock

 

/s/ Louis W. Sacco



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Louis W. Sacco, Member

   

/s/ Mary E. Strock

 

/s/ Gary Mortellite



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

   

Gary Mortellite, Member

     

/s/ Mary E. Strock

 

/s/ George A.. Mortellite Jr.



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

   

George A. Mortellite, Jr., Member

     

/s/ Mary E. Strock

 

/s/ Daniel J. Pittaro



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

   

Daniel J. Pittaro, Member

<PAGE>  14

SCHEDULE A

 

PERMITTED EXCEPTIONS

 

1.

Taxes not yet due and payable.

   

2.

Unpaid installments of Assessments not yet due and payable.

   

3.

Zoning regulations and ordinances.

   

4.

Rights of utility companies to lay, maintain, install and repair pipes, lines,
poles, conduits, cable boxes, and related equipment on, over and under the
Property.

   

5.

Possible variance between the tax diagram and record description of the
Property.

   

6.

Such other matters that shall be deemed "Permitted Exceptions" under this
Agreement.

<PAGE>  15